Citation Nr: 1532845	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in February 2015.  A transcript of the hearing is of record.  At this hearing, by Veteran's signed consent, as allowed by relevant regulation, he was associated by an attorney associated with his attorney-representative.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  In March 2015, the Veteran's attorney submitted a statement by the Veteran, dated in November 2011, which was not previously of record.  The statement was submitted without a waiver of initial AOJ review.

In April 2015 and May 2015, the Veteran's attorney requested two separate thirty-day extensions of the abeyance period to allow more time to obtain additional evidence.  The undersigned granted both extension requests.  The extended period of time provided has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Before the Board can adjudicate the Veteran's claim on the merits, additional development is required.

A.  Social Security Administration (SSA) Records 

At the February 2015 hearing, the Veteran's attorney indicated that the Veteran had been granted SSA disability benefits effective from May 2009 and that his back disability was one of the conditions for which the benefits were granted.  Board Hearing Tr. at 3.  Since such records could be pertinent to the Veteran's claim of service connection for a back disability, they should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

B.  VA Records

The Veteran also testified in February 2015 that he receives treatment for his back disability at the Atlanta VA Health Care System in Decatur, Georgia.  He did not, however, clearly indicate when he was first seen at VA for his back disability.  See Board Hearing Tr. at 10.  Since the record does not contain any VA treatment records, and such records are constructively of record, they should be obtained and associated with the claims file on remand.

C.  VA Examination

The record reflects the Veteran injured his back during service.  Specifically, May and June 1982 service treatment records (STRs) reflect the Veteran was treated and received physical therapy for a left avulsion fracture of the transverse processes of L1-L4.  He had been stationed in the Philippines at the time of the injury and was sent back to the United States for rehabilitation and healing.  June 1982 STRs reflect that he was placed on light duty until July 1982.  

On January 2010 VA examination, the examiner provided diagnoses of cervical and thoracolumbar degenerative disc disease.  In a July 2010 opinion, a different VA clinician reviewed the Veteran's claims file and provided an opinion that it was less than likely that the disabilities diagnosed at the January 2010 VA examination were related to an in-service event.  The clinician noted that STRs indicated in June 1982 that the fracture of the transverse process had been resolved and that there was a twenty-eight year gap between the in-service injury and the January 2010 VA examination diagnoses of back disabilities.  He noted that this evidence did not establish a longitudinal trend of subjective complaints or objective findings.  He therefore concluded that it was more likely that the Veteran's back disabilities were related to other causes than to the in-service injury.  He indicated that he could not answer what the other causes were without resorting to mere speculation because the available pertinent medical records did not indicate other causes.

Part of the basis for the VA examiner's opinion was that there was no evidence that the Veteran sought treatment for or experienced symptoms of a back disability during the twenty-eight years since the in-service back injury.  However, at the February 2015 hearing and in VA Form 21-4138, Statement in Support of Claim, dated in November 2011 and received in March 2015, the Veteran reported that he continued to experience aching and stiffness in his back after service.  He has indicated that he did not seek treatment for his back condition after service, but self-medicated with Advil and Motrin.  Board Hearing Tr. at 7-8.  He testified that he managed the pain until one morning when he woke up in excruciating pain.  At that time, he went to the VA and was diagnosed with degenerative disc disease.  Id. at 10.  The Veteran is competent to provide evidence regarding observable symptoms he has experienced.  For purposes of this remand, the Board also finds his testimony to be credible.  Therefore, remand is necessary to obtain an examination and opinion that considers the Veteran's reports of continuity of symptomatology since service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

2.  Obtain any pertinent VA treatment records from the Atlanta VA Health Care System.

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination regarding the etiology of the Veteran's back disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically address the following questions:

Is it at least as likely as not that the Veteran's current back disabilities, to include cervical and thoracolumbar spine degenerative disc disease, are related to the Veteran's service, including the injury sustained in May 1982?

For purposes of this question, the examiner should consider the Veteran's statements that he has continued to experience back pain, aching, and stiffness since service and has mainly treated himself with over-the-counter medications.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal (to include consideration of any evidence submitted without a waiver of initial AOJ review).  If the benefit sought on appeal remains denied provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

